Garland, J.
This case was before us in May, 1841, and a decision was given upon all the points in controversy, except as to the question of damages. 18 La. 295, 309. Upon that question a re-hearing was accorded; and, as the court cannot do full justice without all the evidence which the plaintiffs say exists, we shall remand the cause to be tried upon that question alone.
The case is, therefore, remanded to the District Court, for the purpose of trying the question, whether the plaintiffs are entitled to damages against the defendants, and if so, to what amount. The costs to abide the final decision of the case.